EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (No. 333-152597, 333-164558, 333-170029, 333-180287, 333-196534 and 333-200684) on Form S-8 and in the Registration Statements (No. 333-167165, 333-191645 and 333-192003) on Form S-3 of WaferGen Bio-systems, Inc. and subsidiaries (collectively, the “Company”) of our report dated March17, 2015, relating to our audit of the consolidated financial statements, which appears in this Annual Report on Form 10-K of the Company for the year ended December31, 2014. /s/ SingerLewak LLP San Jose, California March17, 2015
